Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 1 of9

Gnited States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

VENUE: SANFRANCISCO (1 PO (} 009 |
CRB

 

UNITED STATES OF AMERICA,
V.

TIMOTHY MULLIGAN,

DEFENDANT(S).

 

INDICTMENT

VIOLATIONS:

21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of a Controlled Substance; 18 U.S.C. § 1347
— Health Care Fraud; 18 U.S.C. § 982 and 21 U.S.C. § 853(a) — Criminal Forfeiture Allegations

 

A true bill. ,

 

 

 

 

Foreman
Filed in nrepen court this 2th ate day of
Febery 2020
aera di
JOSEPH C“SPERO Clerk

   

ie wad

 
ff Wah
AO 257 (Rev-6/78)

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 2 of 9

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

BY: _] comp.aint (1 INFORMATION INDICTMENT
[1] SUPERSEDING

 

 

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVESI@ii

  

 

 

FEB 2°7 2020

CLERK, U.S. DISTRICT
DISTRICT COURT NUMBERNORTH DISFRICT OF C ee

0097

DEFENDANT

 

 

 

Name of Complaintant Agency, or Person (& Title, if any)

DEA

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
O which were dismissed on motion SHOW

of: \ DOCKET NO.

[[] U.S.ATTORNEY [[] DEFENSE

this prosecution relates to a
| pending case involving this same

defendant MAGISTRATE

CASE NO.
prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under = —____.

 

OFFENSE CHARGED
21 U.S.C. 841{a){1) & 841(b}(1)(C) (dispensing and | Petty
distributing a Schedule II controlled substance without a /
legitimate medical purpose) (Counts One - Three) L] Minor -— DEFENDANT -U.S
. Misde-
18 U.S.C, 1347 (health care fraud) (Counts Four and Five) L] meanor » Timothy Mulligan
Felony
PENALTY: See Attachment A C R 9 0
PROCEEDING IS NOTIN CUSTODY

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [7] Other U.S, Agency

Name of Assistant U.S.

Attorney (if assigned) Ross Weingarten

 

 

PROCESS:
[.] SUMMONS ["] NOPROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

Has not been arrested, pending outcome this proceeding.
1) [X] If not detained give date any prior
summons was served on above charges

2) [7] Is a Fugitive

3) [[] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [[] On another conviction

\ [_] Federal [_] State

8) [_] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

lf "Yes"
\ give date

 

Has detainer L_] Yes

been filed? Oo No filed
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

C] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 3 of 9

Attachment A
Indictment
United States v. Timothy Mulligan

Counts | - 3 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) — Distribution of Schedule II
Controlled Substances

Counts 4 and 5 18 U.S.C. § 1347 — Health Care Fraud

Counts 1 - 3: For each count, Maximum 20 Years Imprisonment; Maximum Fine of $1,000,000
or twice the gain or loss; Minimum Supervised Release of 3 Years; Maximum Supervised
Release of Life; Mandatory $100 Special Assessment; Potential Deportation; Forfeiture;
Mandatory and Discretionary Denial of Federal Benefits.

Counts 4 and 5: For each count, Maximum 10 Years Imprisonment; Maximum Fine of $250,000
or twice the gain or loss; Maximum Supervised Release of 3 Years; Mandatory $100 Special
Assessment; Potential Deportation; Forfeiture; Restitution.
Co So SN DH UO Be WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 4 of 9

 

DAVID L. ANDERSON (CABN 149604) . a
United States Attorney FEB 5 20

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT

 

 

 

T rN
NORTHERN DISTRICT OF CALIFORNIA CRB
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. C R 2 0 0 0 9 |
)
Plaintiff, ) MIOLATIONS:
) 21 U.S.C. § 841(a)(1) and (b)(1)(C) — Distribution of
Vv. ) aControlled Substance;
) 18U.S.C. § 1347 — Health Care Fraud;
TIMOTHY MULLIGAN, ) 18 U.S.C. § 982 and 21 U.S.C. § 853(a) — Criminal
) Forfeiture Allegations
Defendant. )
)
)
INDICTMENT
The Grand Jury charges:
BACKGROUND

1. During all times relevant to this indictment, the defendant, TIMOTHY MULLIGAN, was
a practicing physician, with offices in San Mateo County, California, and licensed by the Medical Board
of California (the Medical Board). In response to a Medical Board survey, MULLIGAN identified his
primary practice area as Oncology and his secondary practice area as Internal Medicine. His license is
identified as Physician’s and Surgeon’s Certificate Number G 85038. His license is currently restricted.
On or about February 21, 2020, he was placed on probation by the Medical Board, and certain terms and
conditions concerning his medical practice were imposed.

2. A substantial part of MULLIGAN’s medical practice involved providing prescriptions for

controlled substances (primarily opioids). Counts One through Three below allege instances in which

INDICTMENT 1

 
nN ee Ww

Oo Oo NN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 5of9

MULLIGAN issued prescriptions for potent opioids (Oxycodone and Fentanyl) knowing and intending
that the distribution of controlled substances facilitated by the prescriptions was outside the scope of
professional practice and not for a legitimate medical purpose.

3. MULLIGAN issued an unusually high total volume of prescriptions for potent opioids,
including but not limited to Oxycodone and Fentanyl. For example, according to a state government
database, from in or about August 2014 through in or about June 2018, MULLIGAN prescribed more
than 9,000 prescriptions of opioids (totaling over 700,000 dosage units) to more than 250 patients. A
very large percentage (at times approximately 90 percent) of MULLIGAN’s patients received at least
one prescription for an opioid. Overall, MULLIGAN predominantly prescribed the strongest strength
prescription when prescribing Oxycodone, Hydrocodone, and Fentanyl. In certain instances,
MULLIGAN issued prescriptions of opioids in quantities that significantly exceeded generally accepted
daily quantities of that drug. Because of the anomalous pattern and volume of prescriptions issued by
MULLIGAN, and other warning signs, certain pharmacies declined to fill prescriptions issued by
MULLIGAN or restricted the types of MULLIGAN’s prescriptions that they would fill.

4. Some of the individuals who obtained medically unnecessary prescriptions from
MULLIGAN used private insurance or Medi-Cal to cover their office visits or pay for the drugs; others
paid with cash. As alleged in Counts Four and Five below, the insurance companies and Medi-Cal
would not have paid for the office visits or paid out the pharmacy claims had they known the
prescriptions were not medically necessary or were overprescribed.

COUNT ONE: (21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C) — Distributing Fentanyl Outside the
Scope of Professional Practice)

5. The allegations contained in background Paragraphs 1 through 4 of this Indictment are
hereby realleged and incorporated by reference into Count One.
On or about March 15, 2017, in the Northern District of California, the defendant,
TIMOTHY MULLIGAN,
a physician licensed to practice medicine in the State of California and authorized to dispense controlled
substances, did knowingly and intentionally distribute a mixture and substance containing a detectable

amount of N-phenyl-N- [1- (2-phenylethy] ) -4-piperidinyl] propanamide (otherwise known as fentanyl),

INDICTMENT 2

 
mo SS NN DO We

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 6 of 9

a Schedule II controlled substance, to R.G., knowing and intending that the distribution was outside the
scope of professional practice and not for a legitimate medical purpose, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(C).

COUNT TWO: (21 ULS.C. §§ 841(a)(1) & 841(b)(1)(C) — Distributing Oxycodone and Fentanyl

Outside the Scope of Professional Practice)

6. The allegations contained in background Paragraphs 1 through 4 of this Indictment are
hereby realleged and incorporated by reference into Count Two.

On or about August 12, 2015, in the Northern District of California, the defendant,

TIMOTHY MULLIGAN,
a physician licensed to practice medicine in the State of California and authorized to dispense controlled
substances, did knowingly and intentionally distribute Oxycodone and a mixture and substance
containing a detectable amount of N-phenyl-N- [1- (2-phenylethyl ) -4-piperidiny]] propanamide
(otherwise known as fentanyl), Schedule II controlled substances, to S.D., knowing and intending that
the distribution was outside the scope of professional practice and not for a legitimate medical purpose,
in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).
COUNT THREE: (21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C) — Distributing Fentanyl Outside the
Scope of Professional Practice)
‘7. The allegations contained in background paragraphs 1 through 4 of this Indictment are

hereby realleged and incorporated by reference into Count Three.

On or about January 31, 2018, in the Northern District of California, the defendant,

TIMOTHY MULLIGAN,

a physician licensed to practice medicine in the State of California and authorized to dispense controlled
substances, did knowingly and intentionally distribute a mixture and substance containing a detectable
amount of N-phenyl-N- [1- (2-phenylethyl ) -4-piperidinyl] propanamide (otherwise known as fentanyl),
Schedule II controlled substances, to A.Z., knowing and intending that the distribution was outside the
scope of professional practice and not for a legitimate medical purpose, in violation of Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(C).

INDICTMENT 3

 
oOo SF SS NH NN fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 7 of 9

COUNTFOUR: (18 U.S.C. § 1347 — Health Care Fraud)

8. The allegations contained in background paragraphs 1 through 4 of this Indictment are
hereby realleged and incorporated by reference into Count Four.

On or about March 15, 2017, in the Northern District of California, the defendant,

TIMOTHY MULLIGAN,

did knowingly and intentionally execute and attempt to execute a scheme and artifice to defraud a health
care benefit program affecting commerce, as defined in Title 18, United States Code, Section 24(b),
namely, Medi-Cal, all in connection with the delivery of and payment for health care benefits, items, and
services, and did for the purpose of executing and attempting to execute said fraudulent scheme,
knowingly and willfully submit and cause to be submitted to Medi-Cal, and to be paid by Medi-Cal, a
false and fraudulent claim relating to patient R.G., in violation of Title 18, United States Code, Section
1347.
COUNT FIVE: (18 U.S.C. § 1347 — Health Care Fraud)

9. The allegations contained in background paragraphs 1 through 4 of this Indictment are
hereby realleged and incorporated by reference into Count Five.

On or about May 26, 2015, in the Northern District of California, the defendant,

TIMOTHY MULLIGAN,

did knowingly and intentionally execute and attempt to execute a scheme and artifice to defraud a health
care benefit program affecting commerce, as defined in Title 18, United States Code, Section 24(b),
namely, Cigna, all in connection with the delivery of and payment for health care benefits, items, and
services, and did for the purpose of executing and attempting to execute said fraudulent scheme,
knowingly and willfully submit and cause to be submitted to Cigna, and to be paid by Cigna, a false and
fraudulent claim relating to patient S.D., in violation of Title 18, United States Code, Section 1347.

FORFEITURE ALLEGATIONS: (18 U.S.C. §§ 981(a)(1)(C), 982(a)(7); 21 U.S.C. § 853; and 28
U.S.C. § 2461(c) — Criminal Forfeiture)

10. The factual allegations contained in background paragraphs 1 through 3 and Counts One
through Five of this Indictment are hereby re-alleged and fully incorporated as if set forth here, for the

purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and

INDICTMENT 4

 
lad

oO eo NN NKNn OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 8 of 9

982(a)(7), Title 21, United States Code, Section 853, and Title 28, United States Code, Section 2461(c).
11. Upon conviction for any of the offenses alleged in Counts One through Three, the
defendant,
TIMOTHY MULLIGAN,
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any property
constituting, or derived from, any proceeds that defendant obtained, directly or indirectly, as the result of
such violations, and any property used or intended to be used, in any manner or part, to commit or to
facilitate the commission of such violations, including but not limited to his license to practice as a
physician in California.
12. Upon a conviction of any of the offenses alleged in Counts Four and Five, the defendant,
TIMOTHY MULLIGAN,
shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and
982(a)(7), and Title 28, United States Code, Section 2461(c), all property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the commission of the
offense, including but not limited to a sum of money equal to the gross proceeds obtained as a result of
the offense.

If any of the property, as a result of any act or omission of the defendant:

a, cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1).

All in violation of Title 18, United States Code, Sections 982(a)(7) and 982(a)(7); Title 21,
United States Code, Section 853; and Title 28, United States Code, Section 2461(c)}; and Rule 32.2 of
H

INDICTMENT 5

 
Case 3:20-cr-00097-CRB Document1 Filed 02/27/20 Page 9 of9

the Federal Rules of Criminal Procedure.

 

DATED: A TRUE BILL.
2427 |20 20 fp
FOREPERSON
DAVID L. ANDERSON

United States Attorney

 

 

 

ROSS WEINGARTEN
Assistant United States Attorney

INDICTMENT 6

 
